The plaintiff in error was convicted of the crime of the unlawful possession of intoxicating liquor, and his punishment fixed at imprisonment in the county jail for a term of 30 days and a fine of $50, and appeals.
The petition in error and case-made was filed in this court on April 15, 1936. No brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record fails to disclose any fundamental or prejudicial errors. The evidence is sufficient to support the judgment.
The case is therefore affirmed.